 

 

PAYCHECK PROTECTION PROGRAM LOAN

Section 1102, Keeping American Workers Paid and Employed Act of the CARES Act

 

PROMISSORY NOTE

PLEASE SEE IMPORTANT INFORMATION ABOUT THIS LOAN BELOW

[image_001.jpg]

[image_001.gif]

 

 

SBA Loan #

 

Date of Loan May 7, 2020





 



Legal Business Name: CleanSpark, Inc.   Loan Amount: $531,169.00   Doing
Business As:   Interest Rate: 1%   Business Address:       1185 South 1800 W
Suite #3   Date of First Payment: December 7, 2020   Woods Cross, UT 84087  
Loan Maturity Date: May 7, 2022                



 

 

FOR VALUE RECEIVED, CleanSpark, Inc., (the “Borrower”) hereby promises to pay as
necessary and in accordance with the Paycheck Protection Program under 13 CFR
Part 120 (the “PPP”) to the order of CELTIC BANK CORPORATION (“Celtic Bank”) or
subsequent holders of this Promissory Note (this “Note”) the principal amount of
($531,169.00) Dollars (the ”Loan”), together with all accrued interest thereon,
which amount shall not exceed 1.00% per annum, as provided in this Note.

 

Assignable: This Note may be assigned or transferred by Celtic Bank or any
subsequent holder of the Note to any individual, corporation, company, limited
liability company, trust, joint venture, association, partnership,
unincorporated organization, governmental authority, or other entity without the
prior consent of or notice to any other person

 

Maturity Date: Unless forgiven in writing or otherwise modified in compliance
with the terms of the PPP or other applicable SBA requirements, this Loan
matures on: May 7, 2022 (“Maturity Date”).

Use of Proceeds. Borrower shall use the proceeds of this loan only for eligible
expenses under the terms of the PPP. The Borrower shall use the funds received
under this Note for business purposes only and not for personal, family or
household purposes. The Borrower understands that this is not a consumer loan,
and that statutory and regulatory protections for consumers will not apply to
this Loan.

 

Repayment Requirements. Borrower must pay principal and interest estimated to be
$29,892.25 every month beginning on December 7, 2020 (or the immediately
following business day if such day is not a business day and which date reflects
an automatic six-month deferral from the date of this Loan) and ending on the
Maturity Date. Payments must be made on the 7th (or the immediately following
business day if such day is not a business day) in the months they are due and
be made in US dollars. These payments will be automatically debited from the
Borrower’s bank account provided to Celtic Bank (“Linked Bank Account”).
Borrower’s repayment obligation will be reduced by the amount of any loan
forgiveness granted under the terms of the PPP. Your final payment on the
Maturity Date may vary by up to 1% from your regular payment amount, and you
agree to waive any special notice requirements for this payment variance.

 

Loan Forgiveness: Borrower may apply to Lender for forgiveness of the amount due
on this loan in an amount equal to the sum of the following costs incurred by
Borrower during the 8-week period beginning on the date of first disbursement of
this loan:

 

a.Payroll costs

b.Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation)

c.Any payment on a covered rent obligation

d.Any covered utility payment

 

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Paycheck Protection Program, including
the provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic
Security Act (CARES Act) (P.L. 116-136). Not more than 25% of the amount
forgiven can be attributable to non-payroll costs.

 

Borrower has received an EIDL advance in the amount of which amount shall be
subtracted from the loan forgiveness amount.

 

  

 

 

Loan Prepayment: Notwithstanding any provision in this Note to the contrary:
Borrower may prepay this Note at any time without penalty. Borrower may prepay
20 percent or less of the unpaid principal balance at any time without notice.
If Borrower prepays more than 20 percent and the Loan has been sold on the
secondary market, Borrower must: a. Give Lender written notice; b. Pay all
accrued interest; and c. If the prepayment is received less than 21 days from
the date Lender received the notice, pay an amount equal to 21 days interest
from the date lender received the notice, less any interest accrued during the
21 days and paid under b. of this paragraph. If Borrower does not prepay within
30 days from the date Lender received the notice, Borrower must give Lender a
new notice.

 

 

Manner of Payment. All payments of principal and interest shall be made in US
dollars on the date on which such payment is due. Such payments shall be made by
ACH, cashier’s check, certified check, or wire transfer of immediately available
funds to the holder of the Note’s (“Noteholder”) account at a bank specified by
Celtic Bank or its assignees in writing to the Borrower from time to time. For
purposes of this Note, the term Noteholder shall refer to the original
Noteholder, any agent of the Noteholder, or any assignee or subsequent holder of
the Note.

 

ACH Authorization. The Borrower authorizes Celtic Bank or any Noteholder to
credit the Linked Bank Account with the Borrower’s Loan amount or where
otherwise required for servicing of this Loan. The Borrower also authorizes the
Noteholder to automatically debit any payments due pursuant to the terms of this
Note. If the Borrower decides to prepay this Loan, the Borrower authorizes the
Noteholder to debit any Linked Bank Account. If any debit attempt to the Linked
Bank Account fails, the Borrower grants Noteholder at each instance a new,
original authorization to make new debit attempts in an amount less than the
amount then currently due or an amount reduced from the previous debit from the
Linked Bank Account. The Borrower acknowledges and agrees to be bound by NACHA’s
rules for business-related ACH debits and credits.

 

Prepayment. No prepayment penalty will be assessed.

 

Interest. Principal amounts outstanding under this Note shall bear interest at a
rate per annum (the “Interest Rate”) equal to 1%. All computations of interest
hereunder shall be made on the basis of a year of 365/365 and the actual number
of days elapsed. Interest shall begin to accrue on the Loan on the date of this
Note. On any portion of the Loan that is repaid, interest shall not accrue on
the date on which such payment is made.

 

Events of Default with Respect to Amounts Due. The occurrence and continuance of
any of the following shall constitute an “Event of Default” hereunder with
respect to any amounts due from the Borrower under this Loan that are not
forgiven under the terms of the PPP (the “Nonforgiven Amount”): Borrower fails
to pay (i) any principal amount of the Nonforgiven Amount of the Loan when due;
(ii) any interest on the Nonforgiven Amount of the Loan within five (5) days
after the date such amount is due; or (iii) any other Nonforgiven Amount due
hereunder within ten (10) days after such amount is due.

 

Remedies. Upon the occurrence and during the continuance of an Event of Default,
Noteholder may, at its option, by written notice to the Borrower declare the
outstanding principal amount of the Nonforgiven Amount of the Loan, accrued and
unpaid interest thereon, and all other amounts payable hereunder immediately due
and payable.

 

Indemnification. The Borrower will indemnify and hold harmless Celtic Bank and
any Noteholder (and their respective employees, directors, agents, affiliates
and representatives) from and against any cost, loss or liability including
interest, penalties, reasonable attorneys' fees and expenses resulting from the
Borrower’s misrepresentation in the application for this Loan or otherwise or
breach of warranty, default or breach of any covenant in this Note.

 

Notices. All notices and other communications relating to this Note shall be in
writing and shall be deemed given upon the first to occur of (a) deposit with
overnight courier service, properly addressed and shipping prepaid; (b)
transmittal by e-mail properly addressed (with written acknowledgment from the
intended recipient such as “return receipt requested” function, return e-mail,
or other written acknowledgment); or (c) actual receipt by an employee or agent
of the other party. Notices hereunder shall be sent to the following addresses,
or to such other address as such party shall specify in writing:



 



 2 

 

 



If to the Borrower:

 



Name: CleanSpark, Inc.   Address 1185 South 1800 W,                       Suite
#3 Woods Cross, UT 84087   Phone:           Attention: LORI LOVE              
E-mail:          



 

If to Celtic Bank:

 

CELTIC BANK CORPORATION   Address 268 SOUTH STATE STREET, SUITE 300      
                SALT LAKE CITY, UT 84111   Phone:           Attention:          
    E-mail:          



 





Representations and Warranties. The Borrower represents and warrants to the
Noteholder as follows:

 

Existence. The Borrower is a/an [individual/corporation/limited liability
company/partnership] duly incorporated or formed, as applicable, validly
existing, and in good standing under the laws of the state of its organization.
The Borrower has the requisite power and authority to own, lease, and operate
its property, and to carry on its business.

 

Compliance with Law. The Borrower is in compliance with all laws, statutes,
ordinances, rules, and regulations applicable to or binding on the Borrower, its
property, and business.

 

Power and Authority. The Borrower has the requisite power and authority to
execute, deliver, and perform its obligations under this Note.

 

Authorization; Execution and Delivery. The execution and delivery of this Note
by the Borrower and the performance of its obligations hereunder have been duly
authorized by all necessary company action in accordance with applicable law.
The Borrower has duly executed and delivered this Note.

 

Information is True and Accurate. The information provided in all supporting
documents and forms to obtain this Loan is true and accurate in all material
respects. The Borrower (and any individual who provided information for the
application of this Loan) understands that knowingly making a false statement to
obtain this loan from SBA is punishable under the law, including under 18 USC
1001 and 3571 by imprisonment of not more than five years and/or a fine of up to
$250,000; under 15 USC 645 by imprisonment of not more than two years and/or a
fine of not more than $5,000; and, if submitted to a federally insured
institution, under 18 USC 1014 by imprisonment of not more than thirty years
and/or a fine of not more than $1,000,000.

 

Governing Law. This Note and any claim, controversy, dispute, or cause of action
(whether in contract, tort, or otherwise) based on, arising out of, or relating
to this Note and the transactions contemplated hereby shall be governed by and
construed in accordance with the laws of the State of Utah and/or all applicable
federal regulations under the PPP Loan program.

 

When SBA is the holder, or in the event of transfer of this Note, this Note will
be interpreted and enforced under Federal law, including SBA regulations. The
Noteholder or SBA may use state or local procedures for filing papers, recording
documents, giving notice, foreclosing liens, and other purposes. By using such
procedures, SBA does not waive any Federal immunity from state or local control,
penalty, tax, or liability. As to this Note, the Borrower may not claim or
assert against SBA any local or state law to deny any obligation, defeat any
claim of SBA, or preempt Federal law

 

BINDING ARBITRATION. Unless SBA is the holder of this Note, the Noteholder and
the Borrower irrevocably and unconditionally agree to arbitrate all disputes
arising under or in connection with this Agreement by a neutral arbitrator who
has the power to award the same damages and relief that a court can. ANY
ARBITRATION UNDER THIS AGREEMENT WILL ONLY BE ON AN INDIVIDUAL BASIS; CLASS
ARBITRATIONS, CLASS ACTIONS, REPRESENTATIVE ACTIONS, AND CONSOLIDATION WITH
OTHER ARBITRATIONS ARE NOT PERMITTED. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR
THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER BASED ON CONTRACT, TORT, OR ANY
OTHER THEORY. THE BORROWER WAIVES ANY RIGHT TO PARTICIPATE IN A CLASS ACTION
AGAINST THE

 

 3 

 



NOTEHOLDER OR ANY OF THEIR RESPECTIVE ASSIGNEES OR AGENTS If any provision of
this arbitration agreement is found unenforceable, the unenforceable provision
will be severed, and the remaining arbitration terms will be enforced (but in no
case will there be a class arbitration). All disputes will be resolved finally
and exclusively by binding individual arbitration with a single arbitrator
administered by the American Arbitration Association (www.adr.org) according to
this Section and the applicable arbitration rules for that forum. The arbitrator
will be responsible for determining all threshold arbitrability issues,
including issues relating to whether this Note is unconscionable or illusory and
any defense to arbitration, including waiver, delay, laches, or estoppel. The
Federal Arbitration Act, 9 U.S.C. §§ 1-16, fully applies. Any arbitration
hearing will occur in San Francisco, California or other mutually agreeable
location. The arbitrator’s award will be binding on the parties and may be
entered as a judgment in any court of competent jurisdiction. For any dispute
against Noteholder, Noteholder will pay all the arbitration fees. If the
Borrower prevails on any claim for which the Borrower is legally entitled to
attorney’s fees, the Borrower may seek to recover those fees in the arbitration.
For any claim where the Borrower is seeking relief, the Noteholder will not seek
to have the Borrower pay the Noteholder’s attorney’s fees, even if fees might
otherwise be awarded, unless the arbitrator determines that the Borrower’s claim
was frivolous. For purposes of this arbitration provision, references to the
Borrower or the Noteholder also include respective subsidiaries, affiliates,
agents, employees, predecessors, successors and assigns as well as authorized
users or beneficiaries of the PPP Program. Subject to and without waiver of the
arbitration provisions above, the Borrower agrees that any judicial proceedings
will be brought in and the Borrower consents to the exclusive jurisdiction and
venue in the state courts in the City and County of Salt Lake, Utah or federal
court for the Northern District of Utah.

 

Integration. This Note constitutes the entire contract between the Borrower and
Celtic Bank with respect to the subject matter hereof and supersedes all
previous agreements and understandings, oral or written, with respect thereto.

 

Amendments and Waivers. No term of this Note may be waived, modified, or
amended, except by an instrument in writing signed by the Borrower and the
Noteholder. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.

 

Consent to Use Electronic Signature. In order to receive the Loan amount, Celtic
Bank must provide the Borrower certain disclosures required by law. By
submitting the Borrower’s application and agreeing to the terms of this Note,
which the Borrower collectively adopts as its electronic signature, the Borrower
consents and agrees that: (i) Celtic Bank and any Noteholder can provide all
disclosures required by law and other information about the Borrower’s legal
rights and duties to the Borrower electronically, including by e-mail, a Website
portal or mobile phone application; (ii) the Borrower’s electronic signature on
agreements and documents has the same effect as if the Borrower signed them in
ink and is evidence of the Borrower’s intention to be bound by this Note; (iii)
Electronic disclosures have the same meaning and effect as if the Borrower were
provided paper disclosures; (iv) Disclosures are considered received by the
Borrower within 24 hours of the time posted to Celtic Bank’s or any Noteholder’s
website, or within 24 hours of the time emailed to the Borrower unless Celtic
Bank or Noteholder receives notice that the email was not delivered. (v) Celtic
Bank or Noteholder reserves the right to cancel this electronic disclosure
service, change the terms of use of this service or send disclosures in paper
form at any time. (vi) Celtic Bank or Noteholder is responsible for sending
notice of the disclosures to the Borrower electronically, but Celtic Bank or
Noteholder are not responsible for any delay or failure in the Borrower’s
receipt or review of the email notices. The Borrower agrees and confirms that
the Borrower has access to the necessary equipment to receive, access and print
any disclosures that may be provided in electronic form. The Borrower will not
seek to withdraw the Borrower’s consent for electronic signature and disclosures
while the Borrower has an outstanding Loan balance.

 

Access to Disclosures. The Borrower understands that in order to access and
retain the electronic disclosures the Borrower will need the following: (i) A
computer or mobile device with Internet or mobile connectivity; (ii) For desktop
website-based Communications: (a) Latest web browser that includes 256-bit
encryption; (b) The browser must have cookies enabled. Use of browser extensions
may impair full website functionality; (c) Minimum recommended browser standards
are Mozilla Firefox latest version (see http://www.mozilla.com for latest
version), Apple Safari latest version (see http://www.apple.com/safari for
latest version), or Chrome latest version (see http://www.google.com/chrome for
latest version); (iii) For mobile-based Communications: (a) A latest device
operating system that supports text messaging, downloading, and applications
from the Apple App Store or Google Play store; and (b) The latest version of
Safari or Chrome on iOS or the latest version of Chrome for Android; (iv) Access
to the email address used to create your Celtic Bank account; (v) Sufficient
storage space to save Communications and/or a printer to print them; (vi) Use of
spam filters may block or re-route emails from senders not listed in your email
address book.

 

Additional Communications. The Borrower consents to accept and receive
communications from Celtic Bank and any Noteholder, including e-mail, text
messages, calls, and push notifications to the cellular telephone number the
Borrower provides. These non- telemarketing communications may be generated by
automatic telephone dialing systems which will deliver pre-recorded messages,
including for the purposes of secondary authentication, receipts, reminders and
other notifications. Standard message and data rates applied by the Borrower’s
cell phone carrier may apply to the text messages Celtic Bank or any Noteholder
sends the Borrower. The Borrower may only opt-out of receiving text message
communications by replying STOP to text messages.

 

No Waiver, Cumulative Remedies. No failure by Celtic Bank or any subsequent
Noteholder to exercise and no delay in exercising any right, remedy, or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, or power. The
rights, remedies, and powers herein provided are cumulative and not exclusive of
any other rights, remedies, or powers provided by law.

 

Severability. If any term or provision of this Note is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Note or
render such term or provision invalid or unenforceable in any other
jurisdiction.

 

 4 

 



Counterparts. This Note and any amendments, waivers, consents, or supplements
hereto may be executed in counterparts, each of which shall constitute an
original, but all of which taken together shall constitute a single contract.

 

Third-Party Beneficiary. Any assignee of this Note shall be deemed to be a
third-party beneficiary to this Note and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if they were a party hereto.

 

Non-Recourse. Noteholder and SBA shall have no recourse against any individual
shareholder, member or partner of Borrower for non-payment of the loan, except
to the extent that such shareholder, member or partner uses the loan proceeds
for an unauthorized purpose.

 

Errors and Omissions: The undersigned Borrower for and in consideration of
Celtic Bank funding the closing of this Loan agrees, if requested by Celtic Bank
or its assignees, to fully cooperate and adjust for clerical errors, any or all
Loan closing documentation if deemed necessary or desirable in the reasonable
discretion of Celtic Bank or its assignees.

 

 

 

UNDERSIGNED BORROWER ACKNOWLEDGES THAT HE/SHE IS THE AUTHORIZED REPRESENTATIVE
OF THE

APPLICANT AND HAVING READ ALL THE PROVISIONS OF THIS LOAN DOCUMENT AND AGREES TO
ITS TERMS

 

BY SIGNING THE BORROWER AGREES THAT ALL INFORMATION PROVIDED IN THIS APPLICATION
AND ALL SUPPORTING DOCUMENTS AND FORMS TO OBTAIN THIS LOAN ARE TRUE AND ACCURATE
IN ALL MATERIAL RESPECTS AND THAT ANY KNOWN FALSE STATEMENTS ARE PUNISHABLE BY
FINE, IMPRISONMENT OR BOTH.

 



IN WITNESS WHEREOF, the Borrower has executed this Note as of May 7, 2020.  
Acknowledged and Accepted by CELTIC BANK CORPORATION                       LORI
LOVE          Name     Name               /s/ Lori Love       /s/   Signature  
  Signature               Chief Financial Officer       Loan Processor   Title  
  Title  

 



Equal Credit Opportunity Act (15 U.S.C. 1691)

The Federal Equal Credit Opportunity Act prohibits creditors from discriminating
against credit applicants on the basis of race, color, religion, national
origin, sex, marital status or age (provided the applicant has the capacity to
enter into a binding contract); because all or part of the applicant's income
derives from any public assistance program, or because the applicant has in good
faith exercised any right under the Consumer Credit Protection Act.

 



 5 

 

